DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art. Currently, the abstract discloses an analyzing device and the components it includes, however the abstract does not disclose an improvement made by the device to the art. 
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Analyzing Device With Improved Degradation Detection Accuracy.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “associated” in claims 1, and 8-10 are a relative term which renders the claim indefinite. The term “associated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “associated” does not define if the displacement measured is directly connected with the load applied, or a biproduct of something else that is used in conjunction with the load. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodo et al US20170131175 (hereinafter “Hyodo”).
Regarding claim 1, Hyodo discloses an analyzing device (system-1) comprising: at least one memory (storage unit-440) storing instructions; and at least one processor (controller-410) connected to the at least one memory and configured to execute the instructions to: calculate a material property (strength of a pipe, Fig 3) of a pipeline being inspected, based on measurement information including a load (load meter-110) applied to the pipeline being inspected and a displacement (two displacement meters-120) associated with a load applied to the pipeline being inspected; and calculate a degree of deterioration (controller-410 performs the calculations) of the pipeline being inspected, based on the calculated material property of the pipeline being inspected. (Fig 6, Paragraphs 0034-0042, 0071-0085)
Regarding claim 8, Hyodo discloses a diagnosis system (See Fig 1A-1B and 6) comprising: the analyzing device according to claim 1; and a measuring device that includes a load measuring instrument (load meter-110) that measures a load applied to the pipeline being inspected, and a displacement measuring instrument (two displacements meters-120) that measures a displacement associated with a load applied to the pipeline being inspected, and transmits the measurement information to the analyzing device (processing device-400 includes controller-410), the measurement information including load information regarding a load measured by the load measuring instrument, and displacement information regarding a displacement measured by the displacement measuring instrument. (Figs 3-4, 6 and Paragraphs 0034-0042, 0071-0085)
Regarding claim 9, Hyodo discloses a diagnostic method (See Figs 3-4 and 6) executed by a computer (personal computer-400), the method comprising: calculating a material property of a pipeline being inspected, based on measurement information including a load applied (load meter-110) to the pipeline being inspected and a displacement (two displacements meters-120) associated with a load applied to the pipeline being inspected; and calculating (controller-410) a degree of deterioration of the pipeline being inspected, based on the calculated material property of the pipeline being inspected. (Figs 3-4, 6 and Paragraphs 0034-0042, 0071-0085)
Regarding claim 10, Hyodo discloses a non-transitory program recording medium (storage unit-440) recording a program causing a computer to execute: processing of calculating a material property of a pipeline being inspected, based on measurement information including a load (load meter-110) applied to the pipeline being inspected and a displacement (two displacements meters-120) associated with a load applied to the pipeline being inspected; and processing (controller-410) of calculating a degree of deterioration of the pipeline being inspected, based on the calculated material property of the pipeline being inspected. (Figs 3-4, 6 and Paragraphs 0034-0042, 0071-0085)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al US20170131175 (hereinafter “Hyodo”) in view of Paris Eaux Geston FR2871570 (hereinafter “Paris”)
Regarding claim 2, Hyodo discloses the analyzing device according to claim 1.
However, Hyodo fails to disclose the at least one processor is configured to execute the instruction to: estimate a pipe rigidity variable of the pipeline being inspected, by using the calculated material property of the pipeline being inspected, estimate a tensile strength of the pipeline being inspected, by using the estimated pipe rigidity variable; and calculate the degree of deterioration of the pipeline being inspected, by using the estimated tensile strength. Paris discloses the at least one processor (computing unit-60) is configured to execute the instruction to: estimate a pipe rigidity variable of the pipeline being inspected, by using the calculated material property of the pipeline being inspected, estimate a tensile strength of the pipeline being inspected, by using the estimated pipe rigidity variable; and calculate the degree of deterioration of the pipeline being inspected, by using the estimated tensile strength. (Page 3– Page 10 line 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the processing design of Paris into Hyodo for the purpose of increasing deterioration accuracy. The modification would allow for earlier detection of if the pipe needs to be repaired or replaced.
Regarding claim 3, Hyodo discloses the analyzing device according to claim 2.
However, Hyodo fails to disclose the at least one memory stores a pipe rigidity model expressed as a function of a position at which a load is applied to the pipeline being inspected, the pipe rigidity variable of a normal portion of the pipeline being inspected, a pipe rigidity variable of a degraded portion of the pipeline being inspected, an estimated value of the pipe rigidity variable, and a position of a degraded portion of the pipeline being inspected and the at least one processor is configured to execute the instruction to estimate an estimated value of the pipe rigidity variable in which an error between a pipe rigidity calculated by using a load and a displacement being included in the measurement information of the pipeline being inspected and a pipe rigidity calculated by using the pipe rigidity model becomes minimum. Paris discloses the at least one memory (calculation unit-60 includes a memory/storage component therein) stores a pipe rigidity model expressed as a function of a position at which a load is applied to the pipeline being inspected, the pipe rigidity variable of a normal portion of the pipeline being inspected, a pipe rigidity variable of a degraded portion of the pipeline being inspected, an estimated value of the pipe rigidity variable, and a position of a degraded portion of the pipeline being inspected and the at least one processor (unit-60) is configured to execute the instruction to estimate an estimated value of the pipe rigidity variable in which an error between a pipe rigidity calculated by using a load and a displacement (loading means-22 applies a deformation force- (F1,F2)) being included in the measurement information of the pipeline being inspected and a pipe rigidity calculated by using the pipe rigidity model becomes minimum. (Page 3– Page 10 line 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the processing design of Paris into Hyodo for the purpose of increasing deterioration accuracy. The modification would allow for earlier detection of if the pipe needs to be repaired or replaced.
Regarding claim 4, Hyodo discloses the analyzing device according to claim 3.
However, Hyodo fails to disclose the at least one processor is configured to execute the instruction to: refer to the premeasured pipe rigidity variable at a time when the pipeline being inspected is normal, apply the pipe rigidity variable, which is referred to, to the pipe rigidity model; estimate an estimated value of the pipe rigidity variable; apply the estimated value of the pipe rigidity variable, to a correlation relationship between the tensile strength and the pipe rigidity variable of the pipeline being inspected, the pipe rigidity variable being acquired in advance and estimate the tensile strength of the pipeline being inspected. Paris discloses the at least one processor (unit-60) is configured to execute the instruction to: refer to the premeasured pipe rigidity variable at a time when the pipeline being inspected is normal, apply the pipe rigidity variable, which is referred to, to the pipe rigidity model; estimate an estimated value of the pipe rigidity variable; apply the estimated value of the pipe rigidity variable, to a correlation relationship between the tensile strength and the pipe rigidity variable of the pipeline being inspected, the pipe rigidity variable being acquired in advance and estimate the tensile strength of the pipeline being inspected. (Page 3– Page 10 line 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the processing design of Paris into Hyodo for the purpose of increasing deterioration accuracy. The modification would allow for earlier detection of if the pipe needs to be repaired or replaced.
Regarding claim 5, Hyodo discloses the analyzing device according to claim 2.
However, Hyodo fails to disclose the at least one processor is configured to execute the instruction to calculate, as the degree of deterioration, a difference between the estimated tensile strength and the pipe rigidity variable of the pipeline being inspected at a time when the pipeline being inspected is normal, the pipe rigidity variable being acquired in advance. Paris disclose the at least one processor (unit-60) is configured to execute the instruction to calculate, as the degree of deterioration, a difference between the estimated tensile strength and the pipe rigidity variable of the pipeline being inspected at a time when the pipeline being inspected is normal, the pipe rigidity variable being acquired in advance. (Page 3– Page 10 line 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the processing design of Paris into Hyodo for the purpose of increasing deterioration accuracy. The modification would allow for earlier detection of if the pipe needs to be repaired or replaced.
Regarding claim 6, Hyodo discloses the analyzing device according to claim 2.
However, Hyodo fails to disclose the at least one processor is configured to execute the instruction to estimate, as the pipe rigidity variable, a thickness and an elastic modulus of the pipeline being inspected. Paris discloses the at least one processor (unit-60) is configured to execute the instruction to estimate, as the pipe rigidity variable, a thickness and an elastic modulus of the pipeline being inspected. (Page 3– Page 10 line 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the processing design of Paris into Hyodo for the purpose of increasing deterioration accuracy. The modification would allow for earlier detection of if the pipe needs to be repaired or replaced.
Regarding claim 7, Hyodo discloses the analyzing device according to claim 6.
However, Hyodo fails to disclose a measuring device that includes a load measuring instrument that measures a load applied to the pipeline being inspected, and a displacement measuring instrument that measures a displacement associated with a load applied to the pipeline being inspected, and transmits the measurement information to the analyzing device, the measurement information including load information regarding a load measured by the load measuring instrument, and displacement information regarding a displacement measured by the displacement measuring instrument. Paris discloses a measuring device (device-20) that includes a load measuring instrument (loading device-22) that measures a load applied to the pipeline being inspected, and a displacement measuring instrument (device-24) that measures a displacement associated with a load applied to the pipeline being inspected, and transmits the measurement information to the analyzing device, the measurement information including load information regarding a load measured by the load measuring instrument, and displacement information regarding a displacement measured by the displacement measuring instrument. (Page 3– Page 10 line 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the processing design of Paris into Hyodo for the purpose of increasing deterioration accuracy. The modification would allow for earlier detection of if the pipe needs to be repaired or replaced.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855